MEMORANDUM **
Given that both Avtar Singh and Kulvin-der Singh are in removal proceedings, the governing regulations require that they pursue their adjustment applications before the Immigration Judge presiding over their removal hearings. See 8 C.F.R. §§ 245.2(a), 1245.2 (a)(1)(i). The district court in both cases correctly concluded that there is no statutory or regulatory duty that would support mandamus relief against USCIS. There is also no merit to Avtar Singh’s procedural due process argument.
The district court’s dismissal of Avtar Singh’s case against DHS for failure to *182state a claim upon which relief may be granted is AFFIRMED. The district court’s grant of summary judgment to US-CIS in Kulvinder Singh’s case is AFFIRMED.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.